Citation Nr: 0638407	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic sleep 
apnea.  

2.  Entitlement to service connection for chronic irritable 
bowel syndrome.  

3.  Entitlement to service connection for chronic erectile 
dysfunction to include loss of use of a creative organ.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period from September 29, 2003, to January 5, 2005.  

5.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period on and after January 6, 2005.  

6.  Entitlement to an increased disability evaluation for the 
veteran's C5-C6 subluxation residuals and open reduction and 
internal fixation residuals, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased disability evaluation for the 
veteran's closed head injury residuals with a history of 
dementia, currently evaluated as 10 percent disabling.  

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right (major) Muscle Group I 
injury with a partial right winged scapula.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1990 to 
February 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied both 
service connection for hearing loss disability and tinnitus 
and increased disability evaluations for the veteran's C5-C6 
subluxation and open reduction with internal fixation (ORIF) 
residuals and his closed head injury residuals with a history 
of dementia.  In September 2003, the veteran submitted a 
notice of disagreement (NOD).  

In March 2004, the RO, in pertinent part, established service 
connection for a right (major) Muscle Group I injury with a 
partial right winged scapula; assigned a 10 percent 
evaluation for that disability; and denied service connection 
for both chronic sleep apnea and chronic irritable bowel 
syndrome.  In April 2004, the RO issued a statement of the 
case (SOC) to the veteran and his attorney which addressed 
the issues of the veteran's entitlement to increased 
evaluations for his cervical spine disability and closed head 
injury residuals.  In April 2004, the RO granted service 
connection for hearing loss disability; assigned a 
noncompensable evaluation for that disability; granted 
service connection for tinnitus; assigned a 10 percent 
evaluation for that disability; increased the evaluation for 
the veteran's closed head injury residuals with a history of 
dementia from noncompensable to 10 percent; and effectuated 
the awards as of June 17, 2003.  In April 2004, the veteran 
submitted a NOD with the 10 percent evaluation assigned for 
his right Muscle Group I injury with a right partial winged 
scapula and the denial of service connection for both chronic 
sleep apnea and chronic irritable bowel syndrome.  In April 
2004, the veteran submitted a substantive appeal from the 
assignment of a 10 percent evaluation for his closed head 
injury residuals with a history of dementia.  In May 2004, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the denial of an increased evaluation for his C5-C6 
subluxation residuals and ORIF residuals.  

In May 2004, the RO issued a SOC to the veteran and his 
attorney which addressed the issues of service connection for 
chronic sleep apnea and chronic irritable bowel syndrome and 
an initial evaluation in excess of 10 percent for his right 
Muscle Group I injury with a right partial winged scapula.  
In June 2004, the RO established service connection for 
post-traumatic stress disorder (PTSD); assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of September 29, 2003.  In June 2004, the veteran submitted 
an Appeal to the Board (VA Form 9) from the denial of service 
connection for chronic sleep apnea and chronic irritable 
bowel syndrome and the assignment of an initial 10 percent 
evaluation for his right Muscle Group I injury with a right 
partial winged scapula.  

In June 2004, the veteran submitted a NOD with the initial 
evaluation assigned for his chronic PTSD.  In December 2004, 
the RO issued a SOC to the veteran and his attorney which 
addressed the issue of an initial evaluation in excess of 30 
percent for the veteran's chronic PTSD.  In December 2004, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the assignment of an initial 30 percent for his PTSD.  In May 
2005, the RO increased the evaluation for the veteran's 
chronic PTSD from 30 to 50 percent and effectuated the award 
as of January 6, 2005.  In July 2005, the veteran submitted a 
NOD with the effective date assigned for the award of a 50 
percent evaluation for his PTSD.  

In November 2005, the RO denied service connection for 
chronic erectile dysfunction to include loss of use of a 
creative organ.  In December 2005, the veteran submitted a 
NOD with the decision.  In February 2006, the RO issued a SOC 
to the veteran and his attorney which addressed the issue of 
service connection for erectile dysfunction to include loss 
of use of a creative organ.  In February 2006, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of service connection for erectile dysfunction to include 
loss of use of a creative organ.  

In June 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 2006, 
the requested VHA opinion was incorporated into the record.  
In August 2006, the veteran was provided with a copy of the 
VHA opinion.  In September 2006, the veteran informed the 
Board that he had no further argument and/or evidence to 
submit and requested that the Board proceed with the 
adjudication of his appeal.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
chronic PTSD and right upper extremity disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD for the period from September 29, 2003, to 
January 5, 2005; an evaluation in excess of 50 percent for 
his PTSD for the period on and after January 6, 2005; and an 
initial evaluation in excess of 10 percent for his right 
(major) Muscle Group I injury with a right partial winged 
scapula.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The veteran has submitted a NOD with the assignment of 
January 6, 2005, as the effective date for the award of a 50 
percent evaluation for his chronic PTSD.  In light of the 
Board's award below of a 50 percent evaluation for the 
veteran's chronic PTSD for the period September 29, 2003, to 
January 5, 2005, the issue of an earlier effective date for 
the award of a 50 percent evaluation is now moot as an 
effective date for an evaluation may not precede the award of 
service connection.  Therefore, the veteran's July 2005 NOD 
will not be addressed below.  

The issues of the veteran's entitlement to an increased 
evaluation for his C5-C6 subluxation residuals with ORIF 
residuals; an increased evaluation for his closed head injury 
residuals with a history of dementia; and an initial 
evaluation in excess of 10 percent for his right (major) 
Muscle Group I injury with a partial right winged scapula are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
PTSD; C5-C6 subluxation residuals with ORIF residuals; closed 
head injury residuals with a history of dementia; right 
(major) Muscle Group I injury with a right partial winged 
scapula; left index finger flexor tendon repair residuals 
with left hand palmar neuralgia and a scar; left cheek basal 
cell carcinoma excision scar residuals; pelvic donor site 
scar residuals; hearing loss disability; and tinnitus.  

2.  Chronic obstructive sleep apnea has been shown to be 
etiologically related to the veteran's service-connected 
chronic PTSD.  

3.  Chronic irritable bowel syndrome has been shown to be 
etiologically related to the veteran's service-connected 
chronic PTSD.  

4.  Chronic erectile dysfunction with loss of use of a 
creative organ has been shown to be etiologically related to 
the veteran's service-connected chronic PTSD.  
5.  During the period from September 29, 2003, to January 5, 
2005, the veteran's chronic PTSD was shown to be productive 
of no more than occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood due to symptoms such as 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and a Global Assessment of Functioning 
score of 55.  

6.  On and after January 6, 2005, the veteran's chronic PTSD 
has been shown to be productive of no more than occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood due to 
symptoms such as near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and a 
Global Assessment of Functioning score of 51.  


CONCLUSIONS OF LAW

1.  Chronic obstructive sleep apnea was incurred proximately 
due to or as the result of the veteran's service-connected 
chronic PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2006).  

2.  Chronic irritable bowel syndrome was incurred proximately 
due to or as the result of the veteran's service-connected 
chronic PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2006).  

3.  Chronic erectile dysfunction to include loss of use of a 
creative organ was incurred proximately due to or as the 
result of the veteran's service-connected chronic PTSD.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2006).  

4.  The criteria for a 50 percent evaluation, but not 
greater, for the veteran's chronic PTSD for the period from 
September 29, 2003, to January 5, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 
(2006).  

5.  The criteria for an evaluation in excess of 50 percent 
evaluation for the veteran's chronic PTSD for the period on 
and after January 6, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for 
chronic sleep apnea, chronic irritable bowel syndrome, and 
chronic erectile dysfunction; an evaluation in excess of 30 
percent for his chronic PTSD for the period from September 
29, 2003, to January 5, 2005; and an evaluation in excess of 
50 percent for his PTSD for the period on and after January 
6, 2005, the Board observes that the RO issued VCAA notices 
to the veteran in June 2003, October 2003, December 2003, 
August 2004, December 2004, January 2005, August 2005, and 
April 2006 which informed the veteran of the evidence 
generally needed to support a claim of entitlement to service 
connection and an increased evaluation, the assignment of an 
evaluation and effective date of an initial award of service 
connection, and the assignment of an effective date for an 
increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issues of service connection for chronic sleep 
apnea, chronic irritable bowel syndrome, and chronic erectile 
dysfunction to include loss of use of a creative organ and an 
evaluation in excess of 30 percent for his chronic PTSD for 
the period from September 29, 2003, to January 5, 2006, given 
the favorable resolution below.  In addressing the issue of 
an evaluation in excess of 50 percent for his PTSD for the 
period on and after January 6, 2005, there is no prejudice to 
the veteran as the preponderance of the evidence is against 
his claim and any notice deficiencies are thus rendered moot.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:  

  a)  General.  Except as provided in 
§ 3.300(c), disability which is 
proximately due to or the result of a 
service-connected disease or injury shall 
be service connected.  When service 
connection is thus established for a 
secondary condition, the secondary 
condition shall be considered a part of 
the original condition.  

The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:  

  a)  General.  Except as provided in 
§ 3.300(c), disability which is 
proximately due to or the result of a 
service-connected disease or injury shall 
be service connected.  When service 
connection is thus established for a 
secondary condition, the secondary 
condition shall be considered a part of 
the original condition.  

  (b)  Aggravation of nonservice-
connected disabilities.  Any increase in 
severity of a nonservice-connected 
disease or injury that is proximately due 
to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the nonservice-
connected disease, will be service 
connected.  However, VA will not concede 
that a nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Service connection is currently in effect for chronic PTSD; 
C5-C6 subluxation residuals with ORIF residuals; closed head 
injury residuals with a history of dementia; right (major) 
Muscle Group I injury with a right partial winged scapula; 
left index finger flexor tendon repair residuals with left 
hand palmar neuralgia and a scar; left cheek basal cell 
carcinoma excision scar residuals; pelvic donor site scar 
residuals; hearing loss disability; and tinnitus.  

A.  Chronic Sleep Apnea

At a September 2004 VA examination for compensation purposes, 
the veteran complained of impaired sleep.  The VA examiner 
commented that: 

At this time, the veteran does not appear 
to have sleep apnea based on my physical 
examination and history, but he appears 
to have a sleep interruption and 
insomnia, most likely due to his cervical 
spine surgery.  Once the sleep study is 
performed, addendum will be placed into 
this examination with any further 
diagnoses.  ...  At this point in time, it 
is common medical knowledge that PTSD 
does not cause a host of diseases and it 
certainly does not cause sleep apnea.  

An October 2004 VA sleep evaluation notes that the veteran 
complained of difficulty getting enough sleep.  The veteran 
was found to exhibit findings consistent with obstructive 
sleep apnea.  

The August 2006 VHA opinion states that:
Patients with PTSD have traditionally 
been known to have very disrupted sleep 
which is fitful, marked by nightmares and 
insomnia.  However, according to recent 
medical literature which studied chronic 
post-traumatic sleep disturbance (see 
attached journal article abstract), 
trauma victims in this study were also 
found to have Sleep Disordered Breathing 
(as in Obstructive Sleep Apnea).  This 
correlation was previously not commonly 
expected in trauma victims.  ...  In light 
of these findings, it is my medical 
opinion that the appellant's sleep apnea 
is more likely than not etiologically 
related to his chronic PTSD.  

The veteran was found to exhibit obstructive sleep apnea at 
an October 2004 VA sleep evaluation.  The August 2006 VHA 
opinion attributes the veteran's obstructive sleep apnea to 
his service-connected chronic PTSD.  The Board notes that the 
examiner at the September 2004 VA examination for 
compensation purposes stated that the veteran most likely did 
not have sleep apnea and PTSD "certainly does not cause 
sleep apnea."  Such a conclusion is not persuasive in light 
of both the subsequent diagnosis of obstructive sleep apnea 
and the VHA opinion citing a medical study showing a clinical 
correlation between PTSD and chronic obstructive sleep apnea.  
Therefore, the Board finds that service connection is 
warranted for chronic obstructive sleep apnea.  

B.  Chronic Irritable Bowel Syndrome

At the September 2004 VA examination for compensation 
purposes, the veteran presented a history of irritable bowel 
syndrome of eight years' duration.  The veteran was diagnosed 
with irritable bowel syndrome.  The VA examiner commented 
that: 

On the Form 2407, today, this asks to 
review the record and provide an opinion 
as to whether the veteran's irritable 
bowel syndrome is at least as likely as 
not due to his service-connected PTSD.  
It appears that it does not.  PTSD does 
not cause a host of diseases and it 
certainly does not specifically cause 
bowel disease.  I questioned this veteran 
as to whether his PTSD is aggravating his 
bowels, and he did not give me any 
information to support that.  He says 
that whatever his mental health issues 
are, they do not interfere with his 
bowels, as it appears that the bowels 
flare up on their own without any 
inciting mental health issues.  
Therefore, it does not appear that the 
PTSD exacerbates his bowel symptoms.  

The August 2006 VHA opinion conveys that:  

Irritable bowel syndrome is considered a 
functional gastrointestinal disorder.  
These disorders are characterized by the 
presentation of medical symptoms of no 
known biochemical or anatomical 
abnormality.  These patients are more 
likely to also have psychiatric 
diagnoses, especially anxiety disorders 
and history of trauma.  Upon review of 
the medical literature, I was able to 
find an article published in the Journal 
of Clinical Psychiatry (see attached 
journal article abstract) which studied 
the relationship between irritable bowel 
syndrome and PTSD.  The study found that 
PTSD symptoms were found to be highly 
prevalent in patients with irritable 
bowel syndrome.  The study conclusion 
recommended careful PTSD and trauma 
assessment in patients with irritable 
bowel syndrome.  In light of these 
findings, it is my medical opinion that 
the appellant's irritable bowel syndrome 
is more likely than not etiologically 
related to his chronic PTSD.  

The veteran has been diagnosed with chronic irritable bowel 
syndrome.  While the examiner at the September 2004 VA 
examination for compensation purposes states that "PTSD does 
not cause a host of diseases and it certainly does not 
specifically cause bowel disease," the August 2006 VHA 
opinion concluded that the veteran's irritable bowel syndrome 
was etiologically related to his service-connected PTSD and 
supported the conclusion with specific medical studies.  
Given its supporting research, the Board finds that the VHA 
opinion is more persuasive than the September 2004 VA 
examination report.  Therefore, the Board finds that service 
connection is warranted for chronic irritable bowel syndrome.  

C.  Chronic Erectile Dysfunction

At an August 2005 VA examination for compensation purposes, 
the veteran complained of erectile dysfunction of seven 
years' duration.  He clarified that he had no erectile 
activity since 2004.  The veteran was noted to suffer from 
depression which was being treated with Celexa.  The VA 
examiner opined that:  

The veteran uses Celexa daily for his 
depression.  ...  Therefore, it appears his 
sexual dysfunction issues are due to his 
use of medication to treat his 
depression.  PTSD does not specifically 
cause erectile dysfunction, as there is 
no documentation in the current medical 
literature to prove this.  Therefore, it 
does not appear that his loss of use of a 
creative organ is due to his 
[service-connected] PTSD.  

At a January 2005 VA examination for compensation purposes, 
the VA examiner concluded that the veteran's depressive 
symptomatology was associated with his service-connected PTSD 
and chronic head trauma residuals.  

The August 2006 VHA opinion states that:

It is well known that patients who have 
PTSD can experience difficulties with 
relationships.  However, they can 
specifically have difficulties with 
sexual relationships due to various 
factors.  These factors can include a 
negative self-image, withdrawal from and 
avoidance of close relationships and 
difficulty in feeling sexual.  Review of 
the recent medical literature (see 
attached journal article abstract) 
confirms that PTSD is indeed known to be 
associated with erectile dysfunction.  

In addition to this known and documented 
correlation, it is also well documented 
that PTSD places the patient at a higher 
risk of depression which is often treated 
with antidepressant medications.  These 
medications can themselves produce sexual 
side effects which at times can include 
erectile dysfunction.  In addition to the 
risk of erectile dysfunction due to PTSD 
itself, it is noted that the appellant is 
prescribed Celexa for depression which 
can itself produce or at least worsen 
erectile dysfunction.  In light of these 
findings, it is my medical opinion that 
the appellant's erectile dysfunction is 
more likely than not etiologically 
related to his chronic PTSD.  

The veteran has been diagnosed with chronic erectile 
dysfunction etiologically related to either his 
service-connected PTSD and/or the medication prescribed to 
treat the depressive symptoms associated with his chronic 
PTSD and chronic closed head injury residuals.  Therefore, 
the Board finds that service connection for chronic erectile 
dysfunction to include loss of use of a creative organ is 
warranted.  


III.  PTSD

A.  Historical Review

The veteran's service medical records indicate that he was 
involved in an inservice motorcycle accident and sustained a 
traumatic closed head injury.  The report of a November 2003 
VA examination for compensation purposes states that the 
veteran was diagnosed with chronic PTSD related to his 
inservice motor vehicle accident.  In June 2004, the RO 
established service connection for chronic PTSD; assigned a 
30 percent evaluation for that disability; and effectuated 
the award as of September 29, 2003.  In May 2005, the RO 
increased the evaluation for the veteran's PTSD from 30 to 50 
percent and effectuated the award as of January 6, 2005.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  A 30 percent 
evaluation is warranted for PTSD manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

A.  Period from September 29, 2003, to January 6, 2005

At the November 2003 VA examination for compensation 
purposes, the veteran complained of daily intrusive 
recollections of his inservice motor vehicle accident; anger; 
decreased interests; a detached feeling; and a nonexistent 
social life.  He reported that he had a girlfriend and was 
currently unemployed.  The veteran indicated that he had been 
laid off from his employment as a glazer due to a lack of 
work.  The VA examiner observed that the veteran was 
"jumpy;" "hypervigilant;" and oriented to time and place.  
On mental status examination, the veteran exhibited good 
grooming and hygiene; an anxious affect; normal speech; 
goal-directed thought processes; an intact memory; and no 
hallucinations or delusions.  The veteran was diagnosed with 
PTSD and closed head injury residuals with a history of 
dementia.  A Global Assessment of Functioning (GAF) score of 
61 was advanced.  

A November 2003 VA neuropsychological evaluation indicates 
that the veteran complained of an inability to control his 
temper.  He presented an employment history of multiple 
short-term jobs due to poor performance, irritability, and an 
inability to comply with the jobs' structure.  The veteran 
denied experiencing either hallucinations or delusions.  On 
examination, the veteran was observed to be alert and 
oriented; neatly dressed; and cooperative.  The VA examiner 
commented that the veteran's PTSD could be manifested by poor 
anger modulation which could the cause of his frequent job 
changes.  

A December 2003 addendum to the report of the November 2003 
VA examination for compensation purposes notes that the 
November 2003 VA neuropsychological evaluation had been 
reviewed.  The veteran was diagnosed with PTSD and a 
not otherwise specified cognitive disorder manifested by 
"some moderate problems being able to multitask and to 
maintain his memory, attention, and concentration in a 
gainfully-employed environment" and moderate difficulties in 
his ability to carry out complex instructions, to maintain 
attention and concentration, and to control his anger.  In 
light of the additional neuropsychological findings, the 
examiner advanced an amended GAF score of 55 "indicative of 
moderate symptoms of PTSD and the cognitive disorder NOS, 
which are inextricably intertwined."  

In the veteran's April 2004 NOD, the veteran's attorney 
reported that the veteran experienced "nearly constant 
suspiciousness and nervousness" and mild memory loss; did 
not socialize well; avoided groups of people; and had a 
history of panic attacks.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal. During 
the period between September 29, 2003, and January 5, 2005, 
the veteran's chronic PTSD was shown to be manifested by 
intrusive recollections of his inservice motor vehicle 
accident; anger; depression; social isolation; an inability 
to maintain substantially gainful employment due to an 
impaired ability to multitask, to carry out complex 
instructions, to maintain attention and concentration, and to 
control his anger in "a gainfully-employed environment," 
and a GAF score of 55.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's chronic PTSD has been shown to be productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material or forgetting to complete tasks); 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Such a disability picture merits assignment 
of a 50 percent evaluation under the provisions of Diagnostic 
Code 9411.  In the absence of evidence of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships, the Board finds that a 50 percent 
evaluation and no higher is warranted for the veteran's 
chronic PTSD during the period from September 29, 2003, to 
January 5, 2005.  

C.  Period on and after January 6, 2005

At the January 6, 2005, VA examination for compensation 
purposes, the veteran complained of daily recollections of 
his inservice motor vehicle accident; psychological distress; 
impaired memory of events after his motor vehicle accident; 
irritability; being verbally confrontative; impaired 
concentration; an increased startle response; and being 
distant from people.  He reported that he lived alone in an 
apartment; had been employed as a telemarketer for 
approximately a year; and had a girlfriend.  The veteran was 
concerned about his girlfriend leaving him.  The examiner 
observed that the veteran was cleanly groomed and oriented to 
time, person, place, and situation.  On mental status 
examination, the veteran exhibited a constricted affect; a 
depressed mood; normal speech with somewhat decreased pacing; 
intact remote and recent memory; and no delusions, 
grandiosity, paranoia, or hallucinations.  The veteran was 
neither suicidal nor homicidal.  The veteran was diagnosed 
with chronic PTSD, a chronic not otherwise specified 
cognitive disorder, and a not otherwise specified depressive 
disorder.  A GAF score of 51 was advanced.  The VA examiner 
concluded that:  

Veteran continues to have symptoms of 
PTSD and the symptoms have shown some 
increase since his previous compensation 
and pension evaluation in 11/2003.  He 
continues to show signs of a cognitive 
disorder, which is more likely than not 
related to his head trauma, which 
occurred while he was on active duty.  He 
also shows signs of depressive disorder.  
In my opinion, those 3 are impossible to 
separate out. It would be speculation to 
try to separate them out.  ...  In my 
opinion, the depressive symptoms are 
associated with the consequences of PTSD 
and cognitive disorder.  The combination 
has significantly constricted his ability 
to function fully; his work history 
indicates that he cannot maintain 
sustained gainful employment.  He has 
developed depressive symptoms related to 
that inability to function fully.  

A February 2005 VA psychological treatment record states that 
the veteran complained of significant confusion, impaired 
concentration, and episodic anger at work.  He reported that 
he had been employed for one and one-half years as a customer 
service representative.  On examination, the veteran 
exhibited active signs of PTSD and major depression; a very 
depressed affect; and slow and possibly blocked thoughts.  

On and after January 6, 2005, the veteran's chronic PTSD has 
been shown to be manifested by no more than recurrent 
intrusive recollections of his inservice motor vehicle 
accident; episodic anger; depressive symptoms; impaired 
concentration; and a GAF score of 51.  In the absence of 
evidence of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships, the Board finds that 
the current 50 percent evaluation adequately reflects the 
veteran's PTSD disability picture.  


ORDER

Service connection for chronic obstructive sleep apnea is 
granted.  

Service connection for chronic irritable bowel syndrome is 
granted.  

Service connection for chronic erectile dysfunction to 
include loss of use of a creative organ is granted.  

A 50 percent evaluation for the veteran's chronic PTSD for 
the period September 29, 2003, to January 5, 2005, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 50 percent for the veteran's 
chronic PTSD for the period on and after January 6, 2005, is 
denied.  


REMAND

The veteran asserts on appeal that the record supports 
assignment of evaluations in excess of 10 percent for his 
C5-C6 subluxation residuals with ORIF residuals and closed 
head injury residuals with a history of dementia and an 
initial evaluation in excess of 10 percent for his right 
(major) Muscle Group I injury with a partial right winged 
scapula.  In reviewing the clinical documentation, the Board 
observes that the record is in conflict as to the current 
nature and severity of the veteran's cervical spine 
disability, closed head injury residuals, and right (major) 
Muscle Group I injury with a partial right winged scapula.  

The report of the November 2003 VA examination for 
compensation purposes states that the veteran exhibited a 
painful and reduced cervical spine range of motion and "the 
remainder of the cervical spine exam was unremarkable."  No 
X-ray studies of the cervical spine were conducted.  The 
veteran was diagnosed with "fracture of the cervical spine 
C4-5-6, status post internal fixation with hardware 
remaining."  A November 2003 VA nerve conduction study of 
the upper extremities revealed findings indicative of a 
chronic or old C4-8 radiculopathy consistent with a prior 
neck injury.  

The December 2003 VA neuropsychological evaluation indicated 
that the veteran exhibited cognitive impairment and possibly 
impaired eyesight.  The report of the January 2005 VA 
examination for compensation purposes indicates that the 
veteran's closed head injury residuals were manifested by a 
not otherwise specified cognitive disorder.  

The report of a February 2004 VA examination for compensation 
purposes states that the veteran exhibited "a fairly poor 
range of motion" of his right shoulder and "neurological 
irreversible damage from his cervical spine fracture."  The 
veteran was diagnosed with right upper extremity atrophy 
secondary to cervical radiculopathy.  A July 2005 treatment 
record from John Harris, M.D., conveys that the veteran 
exhibited a full range of motion in his shoulders.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that further VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his cervical spine 
disability, closed head injury residuals, 
and right (major) Muscle Group I injury 
with a partial right winged scapula to 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the VA NWIHS, 
Omaha Division after 2005, not already of 
record, be forwarded for incorporation 
into the record.  

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's service-connected C5-C6 
subluxation residuals with ORIF 
residuals, closed head injury residuals 
with a history of dementia, and right 
Muscle Group I injury with a right 
partial winged scapula.  All indicated 
tests and studies, including 
electrodiagnostic studies, should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should expressly state whether 
or not the veteran exhibits: (1) cervical 
spine vertebral deformity; (2) a 
neurological disability associated with 
his closed head injury; and/or (3) purely 
subjective complaints associated with his 
closed head injury.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected cervical 
spine and right upper extremity 
disabilities and any associated pain with 
a full description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the cervical 
spine and the right Muscle Group I injury 
with a partial right winged scapula 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's cervical 
spine and right (major) Muscle Group I 
injury with a partial right winged 
scapula disabilities upon his vocational 
pursuits. 

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted. 

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his C5-C6 subluxation residuals with 
ORIF residuals; an increased evaluation 
for his closed head injury residuals with 
a history of dementia; and an initial 
evaluation in excess of 10 percent for 
his right (major) Muscle Group I injury 
with a partial right winged scapula with 
express consideration of the provisions 
of 38 C.F.R. § 4.71a Diagnostic Code 5285 
(2003).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


